Tompkins, J.
Counsel for the defendant urged me to read their brief through, and to do it carefully. That I have done, and have given much thought to the case and to every phase of it, and have reached the conclusion that the operation of the defendant’s bus service between Mount Vernon and Bye Beach is in competition with another common carrier, and therefore without the consent of the local authorities of the cities of Mount Vernon and New Bochelle and a certificate of public convenience and necessity from the public service commission is unlawful.
The operation of the busses carrying about twenty people each on a regular line or route is altogether different than an ordinary taxicab service where vehicles are operated upon no regular route but take patrons anywhere they choose to go. I think the defendant’s bus line from New Bochelle and then on to Bye Beach is such a line as the statute contemplates can only do business with the consent of the local authorities and the public service commission.
The petitioner’s application will, therefore, be granted, but without costs save taxable disbursements.
Application granted.